Citation Nr: 1401284	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include an anxiety disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburg, Pennsylvania.

In April 2011 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

When the case was before the Board in May 2011, it was decided in part and remanded in part.  While the case was in remand status, the appeal for service connection for loss of teeth for compensation purposes was resolved by a May 2012 rating decision granting the benefit sought.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for psychiatric disability because he developed a chronic anxiety disorder in service.

Following its review of the record, the Board has determined that further development is still required before the Veteran's claim is decided.

In this regard, the Board notes that the Veteran contends that he received psychiatric treatment at private facilities in the "70s" and "80s."  The originating agency attempted to procure records of that treatment and was informed that the records had been destroyed.  However, during the April 2011 hearing the Veteran testified that one of his prior treating physicians still worked at the University Of Pittsburg Medical Center (UPMC).  Because a statement from this physician could be supportive of the claim, further development to obtain such a statement is in order.

In the May 2011 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorders.  The Board stated that the examiner should assume that the Veteran is a reliable historian for the purposes of the opinion concerning the etiology of the Veteran's psychiatric disability.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2011.  The examiner diagnosed anxiety disorder, not otherwise specified, and opined that there was less than a 50 percent probability that the disorder was related to the Veteran's active service.  However, the opinion appears to primarily be based upon the absence of medical evidence documenting psychiatric treatment in service or until many years thereafter.  Contrary to the Board's directive, it appears that the examiner did not assume that the Veteran is a reliable historian.  Therefore, the Board has determined that the VA examination report is not in compliance with the Board's remand directive.  Therefore, further development to afford the Veteran another VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran that he should attempt to obtain and submit a statement from his prior treating physician, currently employed at UPMC; in support of his claim for entitlement to service connection for a psychiatric disability.  

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding evidence pertinent to the claim, to include any more recent VA treatment records.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist (other than the psychologist who examined him in June 2011) to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinion(s), the examiner should assume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation showing that the Veteran was properly notified of the hearing should be associated with the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC must readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                 (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

